Title: To George Washington from Major General Horatio Gates, 6 July 1778
From: Gates, Horatio
To: Washington, George


          
            Sir,
            White plains July 6th 1778.
          
          This moment I had the Honour to receive Your Letter, dated Brunswick the 3rd Instant;
            and do most heartily Congratulate Your Excellency, upon the glorious News it Contains. I
            shall Order Colonel Hay to have every thing in readiness, for passing Your Army Cross
            the River at Kings Ferry.
          Inclosed I have the Satisfaction to send Your Excellency, the latest, and best
            Intelligence from New York. I have the honor to be, Sir,
            Your Excellency’s Most Obedt Humble Servant
          
            Horatio Gates
          
        